Dissenting Opinion
Lybrook, J.
I cannot agree with the majority opinion and must respectfully dissent. Although it attempts to reach a fair result, I cannot.subscribe to its reasoning.
This case is clearly decided by a statute enacted in 1933, IC 28-1-11-11; Ind. Ann. Stat. § 18-1111 (Burns 1964 Replacement). This was the law of Indiana for 39 years until the issuance of the majority opinion herein. Perhaps it didn’t de*350serve to be the law all those years, but for what it was worth and while it lasted, it read as follows:
“Any bank or trust company shall have power to receive, upon terms and conditions to be prescribed by such corporation, not inconsistent with the provisions of this sections -.[section], upon deposit for safe-keeping, or in escrow, moneys, bonds, mortgages, jewelry, plate, stock, securities and valuable papers of any kind, and other personal property for hire, and to rent or lease receptacles for safe deposits of personal property. No bank or trust company nor any of the assets thereof' shall be liable, for the value of any property received by it pursuant to the power conferred by this section nor for damages for the loss, theft or 'misappropriation thereof. Any bank or trust company may procure and carry a policy or policies of insurance for the benefit of the owners of any property received by it pursuant to the power conferred by this section. [Acts 1933, ch. 40, § 180, p. 176.] (Emphasis added)
The plaintiff failed to make a case of actionable fraud in my judgment. As to Paragraph I if we assume that there was evidence from which the jury could have properly found that the defendant bank was negligent, still plaintiff cannot recover. The statute unequivocally bars recovery in plain and unmistakable language. .
An analysis of the statute reduces it to three essential parts.
(1) A bank may receive and rent space for deposits of personal property.
(2) The bank is relieved of liability for loss of the same.
(3) The bank may carry insurance for the benefit of the owners of the property.
In the case at bar the bank did not carry insurance for the benefit of the property owner. The policy in question only protected its named assured, the bank. It is immaterial whether this policy is one of liability or indemnity. The bank was not required to carry insurance of any particular type or for that matter required to carry, insurance at all. It we hold that the Banker’s Blanket Bond protects the loss of each *351customer then the carrier has acquired a large number of new assureds without the pleasure of receiving their premium.
From a reading of this statute it is obvious that the last sentence relative to insurance, contains no language which could possibly affect the bank’s liability in any way. The clear mandate of the act is that the bank is not liable. Nothing appears therein to the contrary.
Admittedly, where a statute is vague and ambiguous the court has the duty to interpret it in such a manner as to give it meaning. Conversely, a statute which has a clear meaning needs no interpretation. See 26 I.L.E., Statutes § 116, page 319, which reads in part as follows:
“A court considering a statute which is unambiguous and which clearly expresses the intention of the Legislature has no right to say that the Legislature did not mean what in plain language it said and must give effect to such intention regardless of the consequences. Effect must be given to a statute in accordance with the plain and manifest meaning of the language used in the statute, even though it results in injustice or in harsh and unjust consequences.”
When the meaning of a statute is plain and unambiguous there is no room for judicial construction. State ex rel. Mason v. Jacobs (1924), 194 Ind. 327, 142 N. E. 715.
Where the language of a statute is clear and unambiguous, it must be held to mean what it plainly expresses. Cheney v. State ex rel. (1905), 165 Ind. 121, 74 N. E. 892. Reome v. Edwards (1948), 226 Ind. 229, 79 N. E. 2d 389. Piersol v. Hays (1943), 113 Ind. App. 214, 47 N. E. 2d 838.
Even where the application of a statute seems harsh and unjust this does not authorize the court to change its plain provisions. Boryczka v. Boryczka (1928), 87 Ind. App. 511, 161 N. E. 830.
Appellant contends that he proved a bailment relationship between the parties. Assuming. this contention is true, the *352relationship is nevertheless subject to (1) the above statute and (2) the agreement of the parties.
In its first sentence the statute provides:
“Any bank or trust company shall have the power to receive, upon terms and conditions to be prescribed by such corporation, not inconsistent with the provisions of this sections (sic) ..(Emphasis supplied.)
This power in the statute leads us to (2) the agreement of the parties. It is undisputed that over the years plaintiff attached his signature to five separate identical cards prior to this loss, at the top of which in prominent capital letters appeared :
“RULES AND REGULATIONS BY WHICH EACH RENTER WILL BE GOVERNED.”
and below which the following appeared above appellant’s signature :
“I. Whenever a party rents a safety deposit box and deposits therein at pleasure, contents not being known to Peoples Loan & Trust Co., its liability is limited.
[a] To the prevention of access by any renter to the box of any other renter.
[b] To the protection of box and contents from any dishonesty on the part of the employees of Peoples Loan & Trust Co.”
The statute authorized the bank to prescribe the terms and conditions set forth above. We believe plaintiff was bound by them.
I concur with both parties and the trial judge in the sincere belief that this statute produces a harsh result. Conceding this to be true is simply another way of saying it badly needs the further attention of the Legislature. The statute bars recovery for loss of articles placed in a safe deposit box.
The majority opinion amounts to a “judicial repeal” and permits recovery. When statutes become old and tired, their *353final rites should be conducted by the General Assembly— not the judiciary.
Do we have the right to hold that this statute doesn’t mean what it says ? I think not.
Trial Judge Ratliff was absolutely correct when he said for the record: “Now, I think in this particular case that the application of this statute leads to a harsh result, but. I think the statute, in its language, is plain. I think it leads inescapably to this conclusion, whether it be desirable or not.” When he took this case from the jury he did so in the exercise of his sworn duty to follow the law. Therefore I would affirm, not reverse him.
Note. — Reported in 283 N. E. 2d 544.